%. AQ 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv

DANIEL VIRGIL KLEVE Case Number: CR 16-4081-1-LTS

 

 

C1 Revocation of Probation USM Number: — 22597-047

HH Revocation of Supervised Release Nathan S. Lab

CL] Modification of Supervision Conditions Defendant’s Attorney

THE DEFENDANT:

BB admitted guilt to violation(s) as listed below of the term of supervision,
C1 was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
la-i Failure to Comply with Drug Testing May 26, 2019

2 Failure to Comply with Computer Monitoring September 26, 2018
4 Refusal to Comply with Drug Testing May 29, 2019

The defendant is sentenced as provided in pages 2 through 3___ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

C1 The defendant was not found in violation of and is discharged as to such violation(s).

 

HB The Court did not make a finding regarding violation(s) 3

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of/material changes in economic circumstances.

Leonard T. Strand
Chief United States District Court Judge
Name and Title of Judge Signature'of Judge

June 26, 2019 (o 2 b | L9

Date of Imposition of Judgment Date

 

 

 
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

DEFENDANT: DANIEL VIRGIL KLEVE

Judgment—Page 2 of 3

CASE NUMBER: CR 16-4081-1-LTS

O

OO

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 6 months,

The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant not be designated to FCI Englewood facility; instead at a Bureau of Prisons
facility located as close to the defendant's family as possible, commensurate with the defendant's security and custody
classification needs.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

CJ at Olam OJ pm. on
(1) as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

HM before 1 p.m. on July 9, 2019

 

WH as notified by the United States Marshal.
CO as notified by the United States Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

 

DEFENDANT: DANIEL VIRGIL KLEVE
CASE NUMBER: CR 16-4081-1-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

’

Judgment—Page

3

of

 
